Exhibit CRACKER BARREL OLD COUNTRY STORE, INC. AMENDED AND RESTATED STOCK OPTION PLAN (As amended through November 25, 2008) The entire text of the Cracker Barrel Old Country Store, Inc. Amended and Restated Stock Option Plan, as now amended and restated (including certain conforming changes), is as follows: 1.Name and Purpose.The purpose of this Plan, which shall be known as the “Cracker Barrel Old Country Store, Inc. Amended and Restated Stock Option Plan” is to provide a means whereby the Company may, through the grant of Options to purchase Common Stock of the Company, attract and retain qualified individuals (including officers and directors who are also employees) and motivate those employees to exert their best efforts on behalf of the Company and its Subsidiaries. 2.Definitions.For purposes of this Plan, the following terms when capitalized shall have the meaning designated herein unless a different meaning is plainly required by the context.Where applicable, the masculine pronoun shall mean or include the feminine and the singular shall include the plural: (a)“Board” means the Board of Directors of the Company. (b)“Common Stock” means
